Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are present for examination
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 10, 13, 15, 17 and 20 are rejected under 35 U.S.C. 103(a) (1) as being anticipated by Gould (US 7,950,025 B1) in view of Thuss (US 2010/0162043 A1).
As to claim 1, Gould teaches a method comprising:
initializing a first thread based on a first work request (whenever user space code performs a DPC call, this results in the API scheduling a DPC user-mode thread for execution on the same CPU as the requesting thread or code module, 55-62); and executing the first thread to complete the first work request (whenever user space code performs a DPC call, this results in the API scheduling a DPC user-mode thread for execution on the same CPU as the requesting thread or code module, col. 16, lines 62- col. 17, line 15),
wherein the first thread is initialized and executed by using an Application Programming Interface (API) (whenever user space code performs a DPC call, this results in the API scheduling a DPC user-mode thread for execution, col. 16, lines 62- col. 17, line 15), that is arranged to emulate a work request queue by initializing thread for work request that is submitted to the this results in the API scheduling a DPC user-mode thread for execution on the same CPU as the requesting thread or code module. In other words, the emulated DPC operation queues a DPC thread for execution on the same CPU as the thread making the DPC call, col. 16, lines 62- col. 17, line 15).
Gourd does not teach emulate a work request queue by initialing a different respective thread for each work request. However, Thuss teaches emulate a work request queue by initialing a different respective thread for each work request (a rescue mechanism coupled to the emulated mainframe memory component, wherein the rescue mechanism is configured to poll the home location for a Restart Request message, and initiate, in response to detecting a Restart Request message, a procedure for restarting at least one thread within a commodity computer hosting or coupled to the apparatus, wherein the restarting procedure includes shutting down the thread within the commodity computer, starting a new thread within the commodity computer, claims 12-14 ).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of emulate a work request queue by initialing a different respective thread for each work request as taught by Thuss into Gould to allow effectively emulate memory component by initialing each respective thread for each work request .


As to claim 8, Gould teaches a system, comprising: a memory; and at least one processor operatively coupled to the memory, the at least one processor being configured to perform the operations of (implement the techniques herein using code executed by a computer processor. For example, an embodiment may implement the techniques herein using code which is executed by a processor of the data storage system. As will be appreciated by those skilled in the art, the code may be stored on the data storage system on any one of a computer-readable medium having any one of a variety of different forms including volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, col. 20, lines 63):
initializing a first thread based on a first work request; and executing the first thread to complete the first work request (whenever user space code performs a DPC call, this results in the API scheduling a DPC user-mode thread for execution on the same CPU as the requesting thread or code module col. 16, lines 62- col. 17, line 15); and executing the first thread to complete the first work request (whenever user space code performs a DPC .
wherein the first thread is initialized and executed by using an Application Programming Interface (API) (whenever user space code performs a DPC call, this results in the API scheduling a DPC user-mode thread for execution )that is arranged to emulate a work request queue by initializing a different respective thread for each work request that is submitted to the API for addition to the work request queue (this results in the API scheduling a DPC user-mode thread for execution on the same CPU as the requesting thread or code module. In other words, the emulated DPC operation queues a DPC thread for execution on the same CPU as the thread making the DPC call, col. 16, lines 62- col. 17, line 15).


As to claim 15, Gould teaches non-transitory computer-readable medium storing processor-executable instructions, which when executed by at least one processor cause the at least one processor to perform the operations of (implement the techniques herein using code executed by a computer processor. For example, an embodiment may implement the techniques herein using code which is executed by a processor of the data storage system. As will be appreciated by those skilled in the art, the code may be stored on the data storage system on any one of a computer-readable medium having any one of a variety of different forms including volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, col. 20, lines 63):
initializing a first thread based on a first work request (whenever user space code performs a DPC call, this results in the API scheduling a DPC user-mode thread for execution on the same CPU as the requesting thread or code module, 55-62); and executing the first thread to complete the first work request (whenever user space code performs a DPC call, this results in the API scheduling a DPC user-mode thread for execution on the same CPU as the requesting thread or code module, col. 16, lines 62- col. 17, line 15),
wherein the first thread is initialized and executed by using an Application Programming Interface (API) (whenever user space code performs a DPC call, this results in the API scheduling a DPC user-mode thread for execution )that is arranged to emulate a work request queue by initializing a different respective thread for each work request that is submitted to the API for addition to this results in the API scheduling a DPC user-mode thread for execution on the same CPU as the requesting thread or code module. In other words, the emulated DPC operation queues a DPC thread for execution on the same CPU as the thread making the DPC call, col. 16, lines 62- col. 17, line 15).

 As to claims 3 and 17, Gould teaches each of the respective threads that are initialized by the API is configured to execute only one work request (It should be noted that for the user space emulated DPC operation, whenever user space code performs a DPC call, this results in the API scheduling a DPC user-mode thread for execution on the same CPU as the requesting thread or code module, col. 16, lines 62- col. 17, line 15).

As t claims 6, 13 and 20, Gould teaches initializing a second thread based on a second work request; and executing the second thread to complete second work request (the emulated DPC operation queues a DPC thread for execution on the same CPU as the thread making the DPC call, col. 16, lines 62- col. 17, line 15).

As to claim 10, Gould teaches each of the respective threads that are initialized by the API is configured to execute only one work request (It should be noted that for the user space emulated DPC operation, whenever user space code performs a DPC call, this results in the API scheduling a DPC user-mode thread for execution on the same CPU as the requesting thread or code module, col. 16, lines 62- col. 17, line 15).

Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gould (US 7950025 B1) in view of Russ (US 2010/0162043 A1) further in view of Pohl (US 8,954,968 B1).
As to claims 4, 11 and 18, Gould teaches wherein initializing the first thread includes:
receiving, by the API, a request for adding the work request to the work request queue (a procedure call (DPC) is queued for execution which will wake up the user mode wait thread when executed. At step 656, the DPC executes and signals or wakes up the wait thread to resume execution. At step 658, the wait thread resumes execution and takes a WRITELOCK. The wait thread then invokes the real ISR to service the interrupt. At step 660, the interrupt is serviced by the real ISR in user mode and the real ISR may queue any DPCs to .
Gould and Russ do not teach selecting the first thread from a pool of available threads; adding the first thread to a READY queue of a scheduler. However, Pohl teaches selecting the first thread from a pool of available threads (removing the monitored thread from the queue, determine an amount of time that the monitored thread is stored on the queue based on an insertion time that the monitored thread is inserted into the queue, claims 1-4); and
adding the first thread to a READY queue of a scheduler (removing the monitored thread from the queue, determine an amount of time that the monitored thread is stored on the queue based on an insertion time that the monitored thread is inserted into the queue, claims 1-4).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of selecting the first thread from a pool of available threads; adding the first thread to a READY queue of a scheduler as taught by Pohl into Gould and Thuss to provide more efficient scheduling of tasks within network device.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gould (US 7950025 B1) in view of view of Russ (US 2010/0162043 A1)further in view of Gadams (US 2020/0186579 A1).
As to claims 2, 9 and 16, Gould teaches the first work request is executed by using one or more threads, the one or more threads and the first thread being directly executed by a same scheduler (in the API scheduling a DPC user-mode thread for execution on the same CPU as the requesting thread or code module, col. 16, lines 62- col. 17, line 15).
Gould and Thuss do not teach the first work request is executed by using one or more poller threads. However Gadams teaches the first work request is executed by using one or more poller threads (the terms " polling thread request" or "thread execution request" refer to an electronic request transmitted from a polling schedule server to one or more group-based communication servers for an execution thread with which a polling request may be executed, paragraphs 94-102 ).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of first work request is executed by using one .


Allowable Subject Matter
Claims 7, 5, 12, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195